Citation Nr: 1419497	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  06-06 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for arthritis of the left shoulder with rotator cuff tear and subluxation of the humeral head.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from November 1980 to May 1989.

This matter is on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran's increased rating claim was remanded by the Board in June 2010 for further development and subsequently denied by the Board in November 2011.  [Also in November 2011, the Board remanded the TDIU claim for further development.]  The Veteran appealed the Board's denial of his increased rating claim to the United States Court of Appeals for Veterans Claims (Court), which vacated that determination in August 2012 and remanded that matter to the Board for further development.  The increased rating issue was remanded by the Board in July 2013 and is now ready for adjudication.  

The issue of entitlement to service connection for a right shoulder disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The current appeal includes documents contained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Thus, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  The TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The rotator cuff injury to the Veteran's left shoulder has been characterized as chronic retracted supra- and infraspinatus tears, with a "large gap" in the glenohumeral joint space and subacromial bursa.  A fibrous union of the shoulder joint has not been shown.  
2.  The arthritis in the Veteran's left shoulder is characterized by pain with some slight limitation in range of motion; favorable ankylosis of the scapulohumeral joint with abduction to 60 degrees or the ability to reach the mouth or head, or limitation of motion to the shoulder level have not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for rotator cuff tear in the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5202, 5203 (2013).

2.  The criteria for a separate 10 percent rating, but no more, for osteoarthritis in the left shoulder have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5003, 5200, 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2003 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issue on appeal were also obtained in January 2006, July 2010 and December 2013.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that, collectively, the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, it is noted that the Veteran's increased rating claim was remanded by the Board in June 2010, and again in July 2013, to obtain VA examinations.  The Board is now satisfied there was substantial compliance with these Remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided VA examinations in July 2010 and more recently in December 2013, both of which the Board finds adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case most recently in February 2014.  Thus, the Board finds that the Remand directives were substantially complied with and that there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2013).

Indeed, in cases where a veteran has a noncompensable rating for a musculoskeletal disability, a compensable rating under 38 C.F.R. § 4.59 is for consideration when there is evidence of painful motion even without actual limitation of motion or loss of motion that is non-compensable.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  In other words, a diagnosis of arthritis is not necessary in order for a compensable rating to be warranted based simply on pain.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to submitting this claim, the Veteran was rated at 10 percent for his service-connected left shoulder (his non-dominant side) under 38 C.F.R. § 4.71a, DC 5203 (addressing malunion or the clavicle or scapula).  In August 2003, he submitted a new claim, seeking an increased rating for this disability.  In a February 2004 rating decision, his disability rating was increased to 20 percent, but now under 38 C.F.R. § 4.71a, DC 5202 (2013) (addressing impairment of the humerus).  He has disagreed with the assigned rating.   

As an initial matter, the nature of the Veteran's left shoulder disability is somewhat complex.  Specifically, according to an MRI in June 2002, it appears that his primary disorder is a full-thickness rotator cuff tear of the supraspinatus and infraspinatus.  However, another MRI of the left shoulder in December 2003 also indicates the presence of minor osteoarthritis of the glenohumeral joint. 

VA regulations specifically prohibit assigning a disability evaluation of the same disability under various diagnoses, a practice known as "pyramiding."  38 C.F.R. § 4.14 (2013).  However, when there are symptoms of two separate and distinct disorders, even though both disorders may be located in the same location, separate disability ratings may be for application.  

Whether the Veteran may be entitled to separate ratings for his left shoulder osteoarthritis and rotator cuff tear is an issue that has not been specifically addressed in VA regulations, although it is explicitly allowed for some other joints.  VAOPGCPREC 23-97 (a claimant who has arthritis and instability of the knee may be rated separately under 38 C.F.R. § 4.71a, DCs 5003 and 5257 or 5258/5259).  The "critical element, however, is that none of the symptoms for any one of these three conditions is duplicative of or overlapping with the symptoms of the other two conditions."  Esteban v. Brown, 6 Vet. App. 259, 292 (1994).  

In view of the Veteran's specific symptoms in this case, the Board determines that his rotator cuff tear should be rated separately from his osteoarthritis.  Specifically, 38 C.F.R. § 4.71a, DC 5202 allows for a 20 percent rating when there is:

* Malunion or the joint with marked deformity; or

* Recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements, or infrequent episodes with guarding of movement only at the shoulder level.  

When the RO granted a 20 percent rating in February 2004 under DC 5202, it did not specify whether this rating was based on malunion or recurrent dislocations.  In the Board's view, the Veteran's rotator cuff tear is best characterized as a "malunion of the joint," especially where, in this case, the evidence has not shown recurrent dislocations.  Moreover, since a showing of recurrent dislocations also required a showing of some limitation of motion (or "guarding"), characterizing the disability as a "malunion" precludes the possibility of overlapping symptoms with DC 5200 or 5201, both of which also consider limitation of motion.  

Therefore, the Board first considers whether a rating in excess of 20 percent is warranted for the Veteran's rotator cuff tear under 38 C.F.R. § 4.71a, DC 5202.  Under this diagnostic code, the next higher 40 percent rating is warranted only upon a showing of fibrous union of the shoulder joint.  Id.  Based on the evidence of record, an increased rating is not warranted, as a fibrous union has not been shown. 

Specifically, MRI imaging from June 2002 and December 2004 noted joint spacing resulting from the Veteran's rotator cuff tear.  However, fibrous union was not shown.  At a December 2002 private orthopedic evaluation, there was no instability upon examination.  At another private evaluation in August 2005, the Veteran stated that he experienced aching in the shoulder, but he denied using any assistive devices.  While shoulder surgery had been recommended on some occasions, a prior treatment note from January 2004 indicates that his shoulder functioning was sufficiently adequate such that surgery was not expected in the near future.  

In a January 2006 VA examination, the Veteran stated that repetitive use and weather conditions cause some pain and stiffness, but he is able to engage in normal activities, and he continued to not use any assistive devices.  There were no signs of instability upon examination, although there was a small amount of weakness to internal and external rotation.  A review of radiographic imaging did not reveal any fibrous union.  In another evaluation in September 2008, no shoulder instability was observed.  While a review of MRIs revealed chronic retracted supra- and infraspinatus tears with atrophy, no fibrous union was shown.  In November 2008, the evaluating physician noted that the Veteran was "compensating quite well" on his left side.  While arthroplasty was an option, the physician did not believe that the shoulder functioning was poor enough to warrant such a procedure.  

At the Veteran's next VA examination in in July 2010, he indicated that he did not use any assistive devices, but still felt chronic shoulder pain.  No laxity was observed upon examination, although some tenderness was present upon palpation.  No impairment of the humerus, clavicle or scapula was observed.  

Finally, at his most recent VA examination in December 2013, the Veteran characterized his pain as "achy" pain that is provoked by certain movements.  He denied a history of recurrent dislocation of the shoulder joint, and there was no indication of joint instability upon apprehension and relocation testing.  No tenderness was observed upon palpation.  Based on this evidence, the Board concludes that a fibrous union of the shoulder joint has not been shown.  As such, a rating in excess of 20 percent is not warranted under DC 5202.  

Next, as to whether a separate compensable rating is warranted for osteoarthritis in the shoulder joint, the Board finds that a 10 percent rating is warranted based on the Veteran's impairment due to pain.  Specifically, when degenerative arthritis is established by X-ray evidence but the limitation of motion resulting from such arthritis is noncompensable, a 10 percent rating is for application under 38 C.F.R. § 4.71a, DC 5003 (2013).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).

Next, the Board must next consider whether a rating in excess of 10 percent is warranted based on limitation of record.  In order to warrant a rating in excess of 10 percent for the non-dominant shoulder, the evidence must show:

* Favorable ankylosis of the scapulohumeral joint with abduction to 60 degrees or the ability to reach the mouth or head (20 percent under DC 5200);

* Limitation of motion to the shoulder level (20 percent under DC 5201).  

38 C.F.R. § 4.71a (2013). While range of motion of the shoulder is measured in terms of flexion (raising the arm in front of the body) and abduction (raising the arm away from the side of the body), multiple ratings based on limitation of motion of this joint are not permitted. Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).  

After a review of the evidence, the Board determines that a rating in excess of 10 percent is not warranted.  For example, at an orthopedic evaluation in December 2002, the Veteran displayed 180 degrees of forward flexion and no pain with horizontal adduction.  At another evaluation in December 2003, he complained of constant pain in the shoulder, as well as stiffness and weakness.  However, he displayed 180 degrees of abduction and flexion.  Strength was also full and equal in both extremities.  In August 2005, he indicated that he has a constant ache that is typically a 4 out of 10.  Upon examination, he exhibited 180 degrees of flexion, but only 80 degrees of abduction.  While this level of abduction is worse than previously seen, the Board does not consider it a worsening of symptoms, as subsequent evaluations were much more than what was observed on this occasion, this single rating is insufficient per se to justify an increased rating.  

At the January 2006 VA examination, the Veteran stated that he feels pain and weakness in his left shoulder, but he is able to perform normal activities.  On examination, he exhibited 180 degrees of flexion and abduction, with pain only in the extremes.  There was also some pain with resisted motion in the left shoulder.  At a September 2008 private evaluation, he stated that he had been experiencing shoulder pain, but "can deal with it."  The evaluating physician observed that the Veteran's strength was "very weak" on the left side, but that his range of motion was equal on both sides.  Despite his strength being characterized as weak on that occasion, an October 2008 examination noted a "near full active range of motion" with normal strength.  At the July 2010 VA examination, the Veteran stated that he has pain, weakness and instability in the left shoulder, but used no assistive devices.  Upon examination, he exhibited 150 degrees of flexion and 120 degrees of abduction.  While there was some pain observed with overhead motion, there was no additional limitation of motion with repetition.  

Finally, at his most recent VA examination in December 2013, the Veteran stated that he experiences a daily aching that is provoked by certain movements.  On examination, he displayed 150 degrees of flexion and 120 degrees of abduction, there was no objective evidence of pain upon motion.  There was also no additional limitation of motion following repetitive use.  

In evaluating the extent of the range of motion of the Veteran's left shoulder, the Board has considered the functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, while the Veteran complains of left shoulder pain, it does not appear that his pain results in additional functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  While the Veteran has complained of pain, these complaints are adequately contemplated in the rating he currently receives.  A 10 percent rating, but no more, is warranted for osteoarthritis in the left shoulder.  

The Board has also noted that the Veteran has experienced significant muscular atrophy in the left arm throughout the course of the appeal, and consideration has been given to whether a separate rating is warranted on this basis.  However, a review of the rating decisions that are of record indicates that these symptoms are adequately considered in the assigned rating for his service-connected cervical spine disability.  Specifically, in the March 1990 rating decision which granted service connection for his cervical spine disability, a 10 percent rating was assigned for symptoms that included "mild anterior wedging of several of the mid-thoracic spine vertebral bodies."  This rating also explicitly encompassed symptoms of "cervical radiculopathy and mild atrophy of the left triceps."  Thus, while the Veteran has exhibited muscle atrophy in the left shoulder area, it is not specifically related to his shoulder disorder, other than being in the same location.  Moreover, his atrophy is addressed under a separate disability that is not under appeal.  Therefore, the Board does not have jurisdiction to review these specific symptoms.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his left shoulder disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Here, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his left shoulder according to the appropriate diagnostic codes.

However, such competent evidence concerning the nature and extent of the Veteran's left shoulder disability has been provided by the medical personnel who have examined him recently and have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disorders are evaluated.

Also, consideration of an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as the Board has granted a separate disability rating under a second diagnostic code, all of his symptoms have been adequately considered.  Indeed, given that VA is required to consider pain as part of assigned disability ratings, See Deluca, only symptoms that are extraordinarily unusual would fall outside the applied diagnostic codes.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  Thun, 22 Vet. App. at 111; Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that an increased rating for the Veteran's left shoulder based on instability of the joint is not warranted.  However, a separate 10 percent rating is warranted for arthritis in the left shoulder.  The appeal is granted to this extent.  

ORDER

A rating in excess of 20 percent for rotator cuff tear in the left shoulder is denied

A separate 10 percent rating, but no more, for osteoarthritis in the left shoulder is granted, subject to the statutes and regulations governing the payment of monetary benefits.  

REMAND

In the November 2011 decision which originally denied entitlement to an increased rating for the Veteran's left shoulder, the Board also remanded the issue of entitlement to TDIU.  Because the Board's denial of the Veteran's increased rating claim was appealed to the Court, it does not appear that any action has been taken on the Board's Remand instructions for the Veteran's TDIU claim.  Stegall v. West, 11 Vet. App. 268 (1998).  Because the assigned rating for the Veteran's service-connected disabilities was still on appeal, it is understandable that this would be the case.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

The issue regarding the Veteran's assigned disability ratings having been resolved, the issue of TDIU should now be considered.  Moreover, consideration should be given to the fact that the Board's assignment of a separate rating for arthritis in the Veteran's left shoulder may impact his overall disability rating as it pertains to the issue of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to a TDIU. 

2. If the Veteran underwent any VA or private treatment relevant to his employability where the records of such treatment are not in the claims file, the RO should attempt to obtain them after acquiring any necessary authorization.

3. Then, schedule the Veteran for an appropriate VA examination to determine the effect, if any, of his service-connected left shoulder disabilities; his service-connected cervical and thoracic spine disability [characterized as degenerative changes with cervical radiculopathy and mild atrophy of the left triceps]; and service-connected chondromalacia of the left and right patella on his employability.  The claims folder must be made available to the examiner, who should acknowledge in the evaluation report that he/she has reviewed the file.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should opine as to whether the Veteran's service-connected disabilities alone preclude the Veteran from engaging in substantially gainful employment.  Rationale for all opinions expressed should be provided in the examination report.  
4. Thereafter, adjudicate the issue of entitlement to TDIU for the period on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided the opportunity to respond.  Then, the case should be returned to the Board for further appellate consideration, as appropriate.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


